NEW JERSEY NATURAL GAS COMPANY Plan For Retirement Allowances For Non-Represented Employees Amended and Restated Effective January 1, 2010 (Including Amendments Through January 27, 2010) TABLE OF CONTENTS Page PREAMBLE 1 SECTION 1.DEFINITIONS 2 SECTION 2.PARTICIPATION 7 2.1 ELIGIBILITY REQUIREMENTS 7 2.2 CONTINUATION OF PARTICIPATION 7 2.3 CONTRIBUTORY PARTICIPATION REQUIREMENTS 7 2.4 TRANSFER TO NON-COVERED STATUS 7 2.5 REEMPLOYMENT ON OR AFTER OCTOBER 1, 2009 7 2.6 TRANSFERS ON OR AFTER OCTOBER 1, 2009 7 SECTION 3.RETIREMENT DATE 8 3.1 NORMAL RETIREMENT DATE 8 3.2 EARLY RETIREMENT DATE 8 3.3 DISABILITY RETIREMENT DATE 8 3.4 POSTPONED RETIREMENT DATE 8 3.5 REEMPLOYMENT OF A PARTICIPANT CURRENTLY IN RECEIPT OF A RETIREMENT ALLOWANCE 8 SECTION 4.AMOUNT OF RETIREMENT ALLOWANCE 10 4.1 NORMAL RETIREMENT ALLOWANCE 10 4.2 BASIC ALLOWANCE 10 4.3 ADDITIONAL ALLOWANCE 10 4.4 MAXIMUM BENEFIT 10 4.5 EARLY RETIREMENT ALLOWANCE 11 4.6 DISABILITY RETIREMENT ALLOWANCE 12 4.7 POSTPONED RETIREMENT ALLOWANCE 12 4.8 SPECIAL PROVISION FOR PARTICIPANTS WHO WERE HIRED BEFORE DECEMBER 8, 1974 13 4.9 NON-DUPLICATION OF BENEFITS 13 4.10 INCREASED BENEFITS FOR RETIREES 13 4.11 SECTION 401(A)(17) EMPLOYEES 13 4.12 DELAYED COMMENCEMENT OF RETIREMENT ALLOWANCE 14 SECTION 5.CONTRIBUTIONS 15 5.1 EMPLOYEE CONTRIBUTIONS 15 5.2 WITHDRAWAL OF EMPLOYEE CONTRIBUTIONS 15 5.3 COMPANY CONTRIBUTIONS 15 5.4 ADMINISTRATION EXPENSE 15 5.5 FORFEITURES 15 5.6 REFUND OF EMPLOYER CONTRIBUTIONS 15 SECTION 6.IN EVENT OF DEATH 16 6.1 PRIOR TO RETIREMENT 16 6.2 AFTER RETIREMENT 16 6.3 DESIGNATION OF BENEFICIARY 16 i TABLE OF CONTENTS (continued) Page SECTION 7.IN EVENT OF TERMINATION OF EMPLOYMENT 17 7.1 NON-VESTED PARTICIPANTS 17 7.2 VESTED PARTICIPANTS 17 7.3 REEMPLOYMENT PRIOR TO HAVING A BREAK IN SERVICE 17 7.4 REEMPLOYMENT OF A VESTED PARTICIPANT OR FORMER VESTED PARTICIPANT AFTER HAVING A BREAK IN SERVICE 17 7.5 REEMPLOYMENT OF A NON-VESTED PARTICIPANT AFTER HAVING A BREAK IN SERVICE 18 7.6 REEMPLOYMENT OF A NON-PARTICIPANT AFTER HAVING A BREAK IN SERVICE 18 7.7 REEMPLOYMENT AND REPAYMENT OF ADDITIONAL ALLOWANCE ACCOUNT 18 7.8 AMENDMENT OF VESTING SCHEDULE 18 SECTION 8. FORMS OF RETIREMENT ALLOWANCE 19 8.1 NORMAL FORM OF PAYMENT 19 8.2 OPTIONAL FORMS OF PAYMENT 19 8.3 ELECTION OF OPTIONAL FORMS OF PAYMENT 21 8.4 COMMENCEMENT OF PAYMENTS 22 8.5 DISTRIBUTION LIMITATION 22 8.6 DIRECT ROLLOVER OF CERTAIN DISTRIBUTIONS 23 SECTION 9.ADMINISTRATION OF THE PLAN 24 9.1 PLAN ADMINISTRATOR 24 9.2 BOARD OF DIRECTORS 24 9.3 APPOINTMENT OF THE BENEFIT ADMINISTRATION COMMITTEE 24 9.4 COMMITTEE MEETINGS, PROCEDURES AND APPOINTMENT OF AGENTS 24 9.5 ALLOCATION AND DELEGATION OF RESPONSIBILITIES 24 9.6 RECORDS OF PROCEEDINGS 25 9.7 COMPENSATION, EXPENSES 25 9.8 INFORMATION SUPPLIED BY THE COMPANY 25 9.9 LIABILITY AND INDEMNIFICATION 25 9.10 CLAIMS FOR BENEFITS 25 SECTION 10.MANAGEMENT OF THE FUNDS 26 10.1 RETIREMENT ALLOWANCE FUND 26 10.2 TRUSTEE 26 10.3 INVESTMENT MANAGER 26 10.4 DISBURSEMENT OF FUNDS 26 10.5 CONTRIBUTOR’S ADDITIONAL ALLOWANCE ACCOUNT 26 SECTION 11.AMENDMENT 27 11.1 RIGHT TO AMEND 27 11.2 SPECIAL PROVISION FOR AMENDMENT OF SECTION 16.3(A) 27 SECTION 12.SUSPENSION AND DISCONTINUANCE 28 12.1 SUSPENSION OF CONTRIBUTIONS 28 12.2 DISCONTINUANCE 28 12.3 MERGER, CONSOLIDATION OR TRANSFER 28 ii TABLE OF CONTENTS (continued) Page SECTION 13.MISCELLANEOUS 29 13.1 UNIFORM ADMINISTRATION 29 13.2 PAYMENT DUE AN INCOMPETENT 29 13.3 IDENTITY OF PAYEE 29 13.4 NON-ALIENATION OF BENEFITS 29 13.5 SOURCE OF PAYMENTS 29 13.6 PLAN NOT A CONTRACT OF EMPLOYMENT 29 13.7 PAYMENT OF RETIREMENT ALLOWANCE: 29 13.8 ADOPTION OF PLAN BY AFFILIATE 30 13.9 LIMITATIONS BASED ON THE FUNDED STATUS OF THE PLAN 30 13.10 LIMITATIONS ON UNPREDICTABLE CONTINGENT EVENT BENEFITS 30 SECTION 14.PRE-TERMINATION RESTRICTIONS 31 14.1 RESTRICTION ON BENEFITS 31 SECTION 15.TOP-HEAVY PROVISIONS 32 SECTION 16.RETIREE MEDICAL ACCOUNT 33 16.1 CONSTRUCTION 33 16.2 ESTABLISHMENT OF ACCOUNT: 33 16.3 DEFINITIONS 33 16.4 COMPANY CONTRIBUTION 33 16.5 INVESTMENT OF CONTRIBUTIONS 34 16.6 KEY EMPLOYEES 34 16.7 FORFEITURES 34 16.8 IMPOSSIBILITY OF DIVERSION 34 16.9 AMENDMENT 34 16.10 TERMINATION 34 16.11 REVERSION OF ASSETS UPON TERMINATION 34 iii PREAMBLE Effective June 1, 1955 New Jersey Natural Gas Company established the Plan for Retirement Allowances for its employees.The Plan was subsequently amended from time to time thereafter.Effective October 1, 1968 the Plan was amended to create two separate plans covering represented and non-represented employees of the Company.This plan for non-represented employees was named the Plan for Retirement Allowances for Non-Represented Employees (the “Plan”).The Plan was further amended effective October 1, 1977, January 1, 1981, October 1, 1984, December 8, 1986, October 1, 1987 and October 1, 1988. Effective October 1, 1989 the Plan was amended and restated.As so amended, the Plan applied to persons in the employment of the Company who were or become Participants on or after October 1, 1989.Former Employees whose service terminated prior to October 1, 1989 whether as a result of retirement, death or any other form of termination of employment and those entitled to benefits under the Plan with respect to such former Employees were entitled to benefits under the Plan only to the extent, if any, provided under the Plan as in effect before October1, 1989, except as provided in Section 4.10 (Increased Benefits for Retirees) or as otherwise required by applicable provisions of the Internal Revenue Code of 1986, as amended (the “Code”), and the regulations thereunder. The Plan was further amended January 1, Effective October 1, 1993 the Plan was amended and restated.Former Employees whose service terminated prior to October 1, 1993 whether as a result of retirement, death or any other form of termination of employment and those entitled to benefits under the Plan with respect to such former Employees shall be entitled to benefits under the Plan only to the extent, if any, provided under the Plan as in effect before October1, 1993 except as provided in Section 4.10 (Increased Benefits for Retirees) or as otherwise required by applicable provisions of the Code or regulations thereunder.The Plan was further amended effective December 8, 1995. Effective October 1, 1997, the Plan was amended and restated to incorporate prior amendments and to conform with the applicable provisions of the Uniformed Services Employment and Reemployment Rights Act of 1994, the Retirement Protection Act of 1994, the Small Business Job Protection Act of 1996, the Taxpayer Relief Act of 1997, and the Community Renewal Tax Relief Act of 2000, and Internal Revenue Service regulations as of the dates the provisions of these Acts and regulations are effective with respect to the Plan.Prior amendments which have a different effective date are described in the Plan document.Former Employees whose service terminated prior to October 1, 1997 whether as a result of retirement, death, or any other form of termination of employment and those entitled to benefits under the Plan with respect to such former Employees shall be entitled to benefits under the Plan only to the extent, if any, provided under the Plan as in effect before October 1, 1997, except as otherwise provided by applicable provisions of the Code or regulations thereunder. Effective October 1, 2005, the Plan was amended and restated as set forth herein to incorporate prior amendments and to conform with the Economic Growth and Tax Relief Reconciliation Act of 2001 and Internal Revenue Service regulations as of the dates the provisions of this Act and regulations are effective with respect to the Plan. Effective January 1, 2008, the Plan was amended to add a joint and 75% survivor annuity optional form of payment to conform with the requirements of the Pension Protection Act of 2006.The Plan was further amended effective March 11, 2009 to (1) delegate to the Benefits Administration Committee the authority to amend the Plan at any time provided that such changes do not significantly increase the cost to the Company and do not materially impact Participants, and (2) expand the notice and consent period for payment of optional forms of retirement allowances as permitted under the Pension Protection Act of 2006.Effective for Limitation Years beginning on or after January 1, 2008. the Plan was amended to conform with the regulations issued under Section 415 of the Code. Effective October 1, 2009, the Plan was amended to freeze the Plan by excluding from participation any new Employees and certain rehired Employees who are hired or rehired on or after that date. Effective January 1, 2010, the Plan is amended and restated to incorporate amendments adopted since the prior restatement dated October 1, 2005, and to conform with the applicable provisions of the Pension Protection Act of 2006 (and the Internal Revenue Service regulations thereunder) and the Heroes Earnings Assistance and Relief Tax Act of 2008, as of the dates the provisions of such Acts and regulations are effective with respect to the Plan. 1 SECTION 1.DEFINITIONS The following words and phrases, as used herein, shall have the following meanings, unless a different meaning is plainly required by the context: 1.1“Accrued Retirement Allowance” means the amount of Retirement Allowance determined in accordance with Section 4.1 (Normal Retirement Allowance) as of the determination date. 1.2“Actuarial Equivalent” means, except as otherwise provided in the Plan, an amount of equal value when computed on the basis of the Unisex Pension-1984 Table with a four year age setback and an interest rate of 5% per annum compounded annually. However, for purposes of Option F under Section 8.2 (Optional Forms of Payment), and provided their use results in a larger lump sum value, the five percent (5%) above shall be replaced by the interest rates published by the Pension Benefit Guaranty Corporation (“PBGC”) for plans which terminate in the month of October of the Plan Year in which the lump sum payment is made.Notwithstanding the prior sentence, effective for Annuity Starting Dates on and after October 1, 2000, in no event shall the lump sum value for purposes of Section 8.2 be less than the amount determined by using the IRS Mortality Table and the IRS Interest Rate. For purposes of Option C under Section 8.2 (Optional Forms of Payment), an amount of equal value when computed on the basis of: (a)with respect to Participants, a 65% male and 35% female blend of the UP-94 Mortality Table projected to 2002 with Scale AA and an interest rate of 6%; and (b)with respect to Beneficiaries, a 65% female and 35% male blend of the UP-94 Mortality Table projected to 2002 with
